   Case:20-03819-MCF13 Doc#:14 Filed:11/13/20 Entered:11/13/20 15:32:40                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

LUIS HOMMY RODRIGUEZ VAZQUEZ                                                                 CASE NO. 20-03819-MCF
RUTH JACQUELINE CRUZ MERCED                                                                  CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ 0.00

3. The general unsecured pool is :$ 0.00



               AMENDED PLAN DATE: November 05, 2020                                           PLAN BASE: $21,905.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 11/13/2020
                            FAVORABLE                                                             X UNFAVORABLE


  [X] OTHER:

  Amended schedule I filed on 11/5/2020 does not correct deduction listed at line 5h "1165 After tax $153.40 "
and another "1165 Pre-tax in the amount of $153.40". Debtor’s counsel inform that was an error.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Pedro R Medina
                                                                                        Pedro R Medina
Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - DA
